ON REHEARING.
SeeveRS, J.
I. Counsel for the appellee insist that there is no evidence in this record that the equity cause referred to *2803.-;re-cíaínótlce.1" in the foregoing opinion lias been appealed or reversed, and that the court made an unwarrantable assumption that such was the fact. Counsel, in their argument in this case, conceded that the equity cause had been appealed, and was pending in this court, aud our attention was called to that case. Our own records, of which we take notice, show that the case referred to has been reversed. In view of these admissions, we do not think it can be justly said that the equity cause had not been appealed, and we bound to know that it has been reversed.
II. It is said that no such error is assigned or argued as will warrant the court in reversing this case upon the ground _as_ emuffarg^i-meuL stated in the former opinion. It is assigned as error that the court erred in rendering jugdment against the garnishee, and this assignment, is argued by counsel. It is true, the same reasons adopted by the court were not urged, and could not be, because the equity cause had not then been reversed. If it be true, as stated in the foregoing opinion, that the decree in the equity cause was just as erroneous when it was introduced in evidence as now, then there was a sufficient assignment of errors.
III. We have but little to add in support of the opinion, but desire to say that the constitution gives this court juris-SAME AS NO. 2, diction and the power to “ exercise a supervisory control over all inferior judicial tribunals throughout the state.” Article 5, § 4, Const. We concede that ordinarily such control must be exercised in strict accord with the forms and rules of procedure which obtain in actions at law or in equity. In the former, this court ordinarily has the power only to correct the errors of the inferior tribunal. But, in view of the foregoing provision of the constitution, we do not believe that in anomalous and exceptional cases we are bound hand and foot, and rendered powerless to redress palpable injustice, which has been caused by no fault of a litigant, but by the erroneous action of a court provided by the state as a means to prevent injustice and *281wrong. There is no general rule, we think, to which there are no exceptions, and for each exceptional case some rule must be adopted. Especially is this - so when otherwise injustice will occur. A majority of the court adhere to the former opinion, and the case accordingly stands
REVERSED.
Reed, J., adheres to his former dissenting opinion, and AdaMS, Ch. J., concurs with him therein.